FILED
                            NOT FOR PUBLICATION                               OCT 09 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KATIE CLIFFORD,                                      No. 11-15663

              Plaintiff - Appellant,                 D.C. No. 2:09-cv-01848-LRH-
                                                     LRL
  v.

DTG OPERATIONS, INC.,                                MEMORANDUM *

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                     Argued and Submitted September 11, 2012
                               Las Vegas, Nevada

Before: RAWLINSON, BYBEE, and ARNOLD **, Circuit Judges.

       Appellant Katie Clifford (Clifford) appeals the district court’s grant of

summary judgment in favor of her former employer, appellee DTG Operations,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
               The Honorable Morris S. Arnold, Senior Circuit Judge for the Eighth
Circuit, sitting by designation.

                                       Page 1 of 2
Inc., on her claim of employment discrimination. We have jurisdiction pursuant to

28 U.S.C. § 1291 and we affirm.

      Because the record does not contain evidence demonstrating pretext,

Clifford cannot establish a genuine issue of material fact regarding whether her

termination was unlawful. See Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d 1151, 1155

(9th Cir. 2010); see also Vasquez v. Cnty. of Los Angeles, 349 F.3d 634, 641 (9th

Cir. 2004), as amended. The inferences Clifford urged us to make do not “have

roots in the evidence. . . .” Mueller v. Auker, No. 11-35351, - - - F.3d - - -, 2012

WL 3892960 at *8 (9th Cir. Sept. 10, 2012).

      AFFIRMED.




                                     Page 2 of 2